Title: To George Washington from Joshua Mersereau, 17 February 1782
From: Mersereau, Joshua
To: Washington, George


                  
                     Ross Hall, Near Brunswick Feby 17 1782
                  
                  The barer Mr Raddy, is a gentleman from Ireland Who Will do himself the Honour to Deliver This at my request.  Should he be able to give your Excellency any Satisfactory accts it will give me Pleasure, he is strongly recommended to me, as a Sincere Friend to our Cause.
                  The British Cruisers are gone to the Chesipeek, & Deliware, to Cruse for our vessels; I hope Prudent Measures will be taken to Prevent them falling in the enemies hands.
                  Capt. Dickey Who Commanded a wale Boat from Brunswick, Unfortunately fell into the Enemies hands, on Long Island Where he went, to take a ransomer, of a Vessel, Who Went in on Parole, after being taken by Dickey as I am informed and refus’d Coming out—he is Closely Confind in Provost Goal & has been a long time, for being a great Rebble; his family Suffers—at home as well as himselef, in that loathsom Goal—Which the Dictates of Humanity Forbids—beg the interposition of your Excelency Either to have him Exchangd, or a proper Person Confind, in like maner for him till he Shall be releas’d. I have the Honr to be With Every Sentyment of Esteem Your Excellencys Most Obedt Hum. Servt
                  
                     Joshua Mersereau
                  
               